Citation Nr: 0509279	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  02-11 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
February 1, 2002.

2.  Entitlement to a disability rating in excess of 70 
percent for PTSD from February 1, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to March 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA)

The record reflects that the veteran had requested a hearing 
before a Member of the Board sitting at the RO.  The 
requested hearing was scheduled for a date in December 2003.  
The veteran was informed of the date, place, and time of the 
hearing by letter dated in November 2003.  However, the 
veteran failed to report for the hearing without explanation 
and has not requested that the hearing be rescheduled.  
Therefore, the Board will adjudicate his appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2004).


FINDINGS OF FACT

1.  Prior to February 1, 2002, the veteran's PTSD was 
manifested by occupational and social impairment with reduced 
reliability and productivity.

2.  At no time prior to February 1, 2002, did the 
occupational and social impairment from the veteran's PTSD 
more nearly approximate deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.

3.  During the period beginning February 1, 2002, the 
veteran's PTSD has been productive of total occupational and 
social impairment.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
PTSD prior to February 1, 2002, are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2004).

2.  The criteria for a disability rating of 100 percent for 
PTSD from February 1, 2002, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

The Board notes that a substantially complete application was 
received prior to the enactment of the VCAA.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Id. at 119.  The Court further held 
that VA failed to demonstrate that, "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C.A. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall  .  .  . take due account 
of the rule of prejudicial error")."  Id at 121.  However, 
the Court also stated that the failure to provide to provide 
such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2001 and 
September 2002, as well as by a statement of the case issued 
in March 2002, and supplemental statements of the case issued 
in August 2002 and January 2003.  Although the RO did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim, the information required 
from him to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence on his 
behalf, and that he should submit such evidence or provide 
the RO with the information necessary for the RO to obtain 
such evidence on his behalf.  Therefore, the Board believes 
that he was on notice of the fact that he should submit any 
pertinent evidence in his possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim for an increased rating for his service-
connected PTSD has been obtained.  The veteran has not 
identified, nor does the record reflect, any additional 
pertinent evidence that has not been associated with the 
claims folder.  

In connection with his appeal, the veteran has been afforded 
several examinations assessing the severity of PTSD.  The 
veteran has not identified any additional evidence or 
information that could be obtained to substantiate his claim, 
nor has he requested that the Board remand for further 
development this appeal.  

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of this claim.

Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The veteran's service records reflect that the veteran was 
drafted into the Army.  He served as an infantryman in 
Vietnam and was awarded the Combat Infantryman Badge (CIB).  

Service connection for PTSD was granted by rating action in 
August 1993 as the evidence showed that the veteran had been 
diagnosed with PTSD resulting from his in-service combat 
experiences.  An initial noncompensable disability evaluation 
was awarded from April 29, 1993.  The veteran did not perfect 
an appeal of this decision.

In March 1997, the RO assigned a 10 percent evaluation from 
August 29, 1996.  Again, the veteran did not perfect an 
appeal of this decision.

The veteran filed the current claim for an increased rating 
in July 2000.  

The RO subsequently received VA outpatient treatment records 
from the Fayetteville, North Carolina, VA Medical Center 
(VAMC) dated from May 2000 to September 2000.  These records 
reflect that the veteran received treatment for his PTSD and 
was prescribed medication such as Klonopin.  A July 2000 
treatment record indicates that the veteran lived alone and 
did not have a job.  He was on parole for a drug related 
charge.  He denied street drug use and poor appetite.  He had 
early morning sleep awakening.  He was not suicidal or 
homicidal.  Likewise, he denied hallucinations, crying 
spells, hopelessness, and worthlessness.  He was alert and 
oriented to time, place, and person.  His short-term memory 
was poor, but his insight was good.  His affect was 
appropriate.  A global assessment of functioning (GAF) score 
of 70 was noted.  It was also noted that the veteran had been 
attending support group sessions.  

In October 2000, the veteran was afforded a VA fee-basis 
compensation and pension psychiatric examination.  He drove 
himself to the interview and was on time for his appointment.  
He reported that he was still having nightmares about twice a 
week.  He also had occasional flashbacks.  He had a lot of 
intrusive memories and felt that the spirits of dead people 
from Vietnam were affecting him even today.  He had panic 
attacks and had poor concentration, sleep disturbance, and 
depression.  He was isolative and could not be around people.  
He was irritable and did not trust anyone.  He also had 
startle attacks and hypervigilance.  He felt that his life 
had always been a mess and that he was never going to amount 
to anything.  He felt that he was the only one in his family 
that had failed.  He has trouble being around coworkers and 
was restless a lot.  In the past, he had been homeless.  He 
spent approximately a year from 1996 to 1997 in the PTSD 
program, a substance abuse program, and a domiciliary in 
Hampton, Virginia.  He had not used drugs in four years.  He 
last worked in home improvement in 1992.  He was married from 
1975 to 1985 and had three children in their twenties.  He 
lived in a house with his sister.  He was able to bathe, 
dress, and feed himself.  He mowed the grass for his sister.  
He would watch television.  He also tried to do some day work 
and fixed things for people in the neighborhood.  However, he 
had no patience and could not take orders.  

The examiner noted that the veteran was neatly groomed and 
dressed.  He behaved normally and had a pleasant, 
cooperative, and polite attitude. He was not hostile or 
belligerent.  The examiner felt that the veteran did not 
exaggerate his symptoms, but he did seem a little bit 
manipulative.  He was not passive, dependent, sullen, or 
sarcastic.  His speech was normal in rate and tone with good 
grammar and vocabulary.  There was no slurring of speech.  
The veteran was spontaneous and logical.  He did not repeat 
himself and was organized.  He was not tangential and gave 
goal directed answers.  There was no pressure of speech, 
flights of ideas, or loose associations.  He had no 
hallucinations, delusions, paranoia, or ideas of reference.  
However, he had been suicidal in the past.  He claimed 
nightmares, intrusive memories, flashbacks, startle reaction, 
hypervigilance, and irritability.  His affect had mild 
depression and moderate anxiety with no psychomotor 
retardation.  

Cognitive examination revealed that the veteran was oriented 
times four and alert.  His judgment was fair, but his insight 
and coping skills were poor.  His intelligence was average 
and his memory was okay.  The pertinent diagnoses were PTSD 
and cocaine abuse, in remission.  A GAF score of 50 was 
assigned.

A November 2000 VA outpatient treatment record indicates that 
the veteran lived with family.  He felt good and was 
attending support group treatment.  He was unemployed with a 
good appetite.  He was alerted and oriented.  He denied 
suicidal or homicidal plains, hallucinations, crying spells, 
hopelessness, and worthlessness.  His concentration and 
short-term memory were good.  Similarly, his judgment and 
insight were also good.  His mood was bright and his affect 
was appropriate.  A GAF score of 70 is indicated.  

The veteran was hospitalized from March to April 2001 after 
reporting suicidal ideations and chronic PTSD symptoms.  The 
veteran reported 2 prior attempts at suicide in the past 6 
months.  He was fearful that he would hurt himself.  He was 
cooperative with the hospital staff.  He was also verbal with 
his peers.  He participated in, and was cooperative with, 
ward activities, staff members, and his peers.  He even 
assisted other peers and was concerned for their needs.  He 
was noted to be cooperative, alert, and oriented.  

While hospitalized, the veteran underwent a comprehensive 
examination.  He reported suicidal depression, severe weight 
loss, anxiety, and insomnia.  He wanted to kill himself and 
noted a 31-year history of depression, PTSD, and suicidal 
ideation.  He felt that he had changed because of his 
experience in Vietnam.  He reported that he heard people call 
his name a lot and heard knocks and the door and horns 
blowing.  He also reported a "lot of chatter in his head" 
especially with increased stress or anxiety.  He reported 
rare visual hallucinations and at one time thought it was his 
deceased father coming back to see him.  

During the course of the veteran's hospitalization, a VA 
social worker spoke with his probation officer who confirmed 
that the veteran was on probation for intent to deliver and 
sell cocaine.  The veteran was behind in paying his court 
fines and had tested positive for cocaine four times during 
probation.  His medication was adjusted and he seemed to have 
improved considerably.  He was discharged in an improved 
condition and was no longer suicidal. 

A July 2001 VA treatment record indicates that the veteran 
was alert and oriented in three spheres.  His concentration 
and short-term memory were good.  His mood was bright and his 
affect was appropriate.  He reported no alcohol or drug use.  
He was not suicidal and had no command hallucinations.  
Diagnoses of PTSD and a history of depression were noted.  It 
was further noted that the veteran's mood stability had 
improved.  

In the September 2001 rating decision on appeal, the RO 
awarded an increased rating of 30 percent for the veteran's 
PTSD, effective from July 21, 2000, the date of receipt of 
his claim for a higher rating.  

An October 2001 Mental Health Clinic treatment note indicates 
that the veteran continued to live with family.  He was 
unemployed and did not use alcohol or drugs.  He reported a 
good appetite, but was loosing weight.  He denied suicidal or 
homicidal ideations, command hallucinations, crying spells, 
hopelessness, and worthlessness.  He was alert and oriented.  
It was noted that he had no prior history of suicide 
attempts.  His concentration and short-term memory were good.  
Similarly, his judgment was good.  No obvious movement 
disorder was observed.  A GAF score of 60 was assigned.  The 
veteran was to continue on his medication.  

The veteran's fee-basis psychiatrist, Dr. Michael K. Nunn, 
evaluated the veteran in February 2002.  It was noted that 
the veteran had used multiple substances to control his PTSD 
and had undergone VA drug rehabilitation in the past.  He had 
been clean since leaving the VA hospital in 2001.  However, 
he continued to have some difficulty sleeping.  He was out of 
Klonopin and was obviously extremely anxious with borderline 
panic.  He was having difficulty with function and was not 
accurately working through his in-service trauma.  The 
examiner noted that the veteran was a "fragile-appearing, 
unkempt male."  He was alert and oriented times 4.  He was 
very anxious and shaking.  He had increased difficulty about 
Vietnam and was unstable.  He was having suicidal thoughts, 
but could contract for safety.  He complained of having 
flashbacks 2 to 3 times per week and almost daily panic 
attacks.  His symptoms had worsened since he had been out of 
his Klonopin.  He had daily intrusive thoughts.  He was not 
overtly psychotic, but Dr. Nunn thought that he could easily 
become psychotic.  His intelligence could not be adequately 
assessed due to his anxiety.  His insight and judgment were 
good.  A GAF of 25 was assigned.  

In March 2002, the veteran underwent follow-up psychotherapy 
with Dr. Nunn.  He had not gotten his medication from VA.  It 
was noted that he was on Klonopin, Celexa, and Depakote.  The 
veteran had missed three appointments with the therapist.  He 
reported that every time he started to come for treatment, he 
had a panic attack.  He also reported that he was "fighting 
Vietnamese."  He was alert and oriented times 4.  He was 
noted to be agitated, but was not psychotic.  His attention 
and concentration were poor.  He reported bouts of anxiety 
during treatment in April 2002.  He was more focused on VA 
than he was on the issues of his trauma.  He was agitated, 
but ventilated well.  His agitation was directed at VA.  He 
was not psychotic.  A May 2002 treatment record indicates 
that the veteran was not having as much difficulty.  He 
continued to "fight the Vietnamese at times," but was more 
rational.  On mental status examination, the veteran was "a 
little better."  He continued to have some disorganization 
as well as panic and anxiety; however, his condition had 
improved since he resumed taking his medication.   

In August 2002, the veteran underwent a VA fee-basis 
psychiatric examination.  He reported that his symptoms had 
worsened.  He was easily frustrated and could not cope like 
he used to.  He reported difficulty sleeping with 
interruptions in his sleep.  He had 2 or 3 nightmares a week.  
He also reported experiencing flashbacks 2 or 3 times a week 
as well as intrusive thoughts.  He reported that he was 
anxious, easily startled, and hypervigilant.  He was very 
suspicious in crowds.  He did not watch things on television 
that related to Vietnam or combat.  While he had suicidal 
ideations in the past, he had never made a suicide attempt.  
He reported panic attacks in which he would experience 
tightness of his chest, erratic breathing, anxiousness, and 
dry mouth.  These attacks lasted 2 to 3 days and remained at 
a constant level before spontaneously remitting.  

On examination, the veteran was alert, cooperative, and 
casually dressed.  He answered questions and volunteered 
little information.  There were no loose associations or 
flight of ideas.  Likewise, there were no bizarre motor 
movements or tics.  His mood was tense, but his affect was 
appropriate.  There were no delusions, hallucinations, ideas 
of reference, or suspiciousness.  He was oriented times 3 
with good remote and recent memory.  His insight and judgment 
appeared to be marginal and his intellectual capacity was 
adequate.  Diagnoses of PTSD, anxiety disorder, and cocaine 
dependence, in remission, were rendered.  The examiner 
provided a GAF score of 45 representing serious impairment in 
interpersonal relations and an inability to hold a job.  

A treatment record from Dr. Nunn in August 2002 indicates 
that the veteran reported that he needed help and that he was 
falling apart.  His PTSD symptoms were reported to be 
"outrageous."  He was on multiple medications, including 
Celexa, Klonopin, Depakote, Neurontin, and Albuterol.  He 
also took Prevacid.  Dr. Nunn hoped to avoid hospitalizing 
the veteran as the veteran was starting to have some suicidal 
thoughts.  Mental status examination revealed the veteran was 
alert and oriented times 4.  He was agitated, unkempt, and 
having difficulty with function.  His thoughts were easily 
disorganized when talking about trauma.  

A subsequent treatment record, also dated in August 2002, 
indicates that the veteran reported that he had been through 
"all sorts of programs."  He was noted to be "extremely 
disabled."  He looked like a "small, tattered, frail man."  
He was insistent on showing pictures of his Vietnam 
experiences.  He reported getting into many fights and had a 
court subpoena related to the fights.  The veteran was alert 
and oriented to his environment.  His cognitive reasoning, 
insight, and judgment were impaired due to his PTSD.  He did 
not report any present homicidal or suicidal ideations.  It 
was noted that no psychosis was present.  

By rating action in August 2002, the RO assigned an increased 
rating of 50 percent for the veteran's PTSD from July 21, 
2000, and a 70 percent rating from February 1, 2002.  In 
January 2003, a total rating due to individual 
unemployability resulting from service-connected disability 
(TDIU) was awarded effective from February 1, 2002.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2004).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging from 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

A score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  Id.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Rating in excess of 50 percent prior to February 1, 2002

After a review of the evidence, the Board finds that a 
disability rating in excess of 50 percent is not warranted.  
In this regard, the Board notes that the evidence for this 
period shows that the disability is not manifested by 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  

To the contrary, the evidence shows that the veteran denied 
hallucinations, crying spells, hopelessness, and 
worthlessness during treatment from May 2000 to September 
2000.  While he reported panic attacks, nightmares, 
flashbacks, and intrusive memories during examination in 
October 2000, he maintained a relationship with his sister 
and was able to take care of his own hygiene.  He mowed the 
grass for his sister and also performed day work for other 
people in the neighbors.  He did this day work despite 
complaining of irritability, isolation, and inability to be 
around others.  He was noted to be neatly groomed and behaved 
normally with a pleasant, cooperative, and polite attitude.  
In fact, the examining physician found that the veteran was 
not hostile or belligerent.  His speech was normal.  

Similarly, subsequent records show that in November 2000 the 
veteran was able to participate well in group therapy and 
continued to deny homicidal or suicidal plans, 
hallucinations, crying spells, hopelessness, and 
worthlessness.  

While hospitalized with complaints of suicidal ideations from 
March to April 2001, the veteran was cooperative during this 
hospitalization and associated well with other patients and 
hospital staff.  He actively participated in activities and 
even expressed concern for the needs of other patients.  
While he reported hallucinations in the past, these were rare 
and no hallucinations were noted in subsequent treatment in 
July 2001 and October 2001.  He had a bright mood and 
appropriate affect in July 2001.  

While the evidence shows that the veteran has remained 
relatively isolated and complained of an inability to be 
around others, the evidence for the period prior to February 
2002, shows that he was able to maintain a relationship with 
his sister.  He interacted well with his health care 
providers and other patients.

In sum, the preponderance of the evidence demonstrates that 
the symptoms and degree of social and industrial impairment 
from the disability do not more nearly approximate the 
criteria for a 70 percent rating than those for a 50 percent 
rating at any time during the period prior to February 1, 
2002.  Accordingly, the disability warrants a 50 percent 
rating for this period.  

Rating in excess of 70 percent from February 2, 2002

After a review of the evidence, the Board finds that a 
schedular disability evaluation of 100 percent is warranted 
for the period from February 2, 2002.  In this regard, the 
Board notes that the evidence shows that the veteran's PTSD 
has been manifested by total occupational and social 
impairment since February 2, 2002.  In February 2002, the 
veteran's fee-basis psychiatrist noted that he was extremely 
anxious with borderline panic.  He was having difficulty 
functioning and was not accurately working through his 
service trauma.  He was noted to be fragile and unkempt.  He 
was also shaking and unstable.  He was having suicidal 
thoughts and complained of frequent flashbacks and almost 
daily panic attacks.  

In March 2002, the veteran was noted to be agitated with poor 
attention and concentration.  Continued anxiety and agitation 
are noted in subsequent treatment records.  He was also 
disorganized.  

It was noted in May 2002 that his condition had improved some 
since he started taking medication again.  However, by August 
2002, his condition had worsened, he was easily frustrated 
and could not cope.  He continued to have frequent nightmares 
and flashbacks.  He was anxious, easily startled, and 
hypervigilant.  He had a tense mood.  He was noted to have 
serious social impairment and an inability to hold a job due 
to his PTSD.  His treating psychiatrist noted that he was 
extremely disabled and looked like a small, tattered, frail 
man.  

In light of the foregoing clinical findings, the Board finds 
that the level of disability manifested by the veteran's PTSD 
since February 1, 2002, more nearly approximates the criteria 
for a 100 percent rating under Diagnostic Code 9411 than 
those for a 70 percent evaluation.  Accordingly, a 100 
percent disability rating is appropriate for the veteran's 
service-connected PTSD for the period from February 1, 2002.  


ORDER

A disability rating in excess of 50 percent for PTSD during 
the period prior to February 2, 2002, is denied.

A 100 percent disability evaluation for PTSD during the 
period beginning February 1, 2002, is granted, subject to the 
criteria governing the award of monetary benefits.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


